Knowlton, C. J.
The promissory notes declared on were signed by the Hampshire and Worcester Street Railway Company as principal, and by the defendant and two other persons as sureties. In each of them the signers “ jointly and severally promised to pay ” the amount stated. The defendant, therefore, became liable individually and severally, as well as jointly, for the payment. Hunt v. Adams, 5 Mass. 358. Hunt v. Adams, 6 Mass. 519, 523. Union Bank v. Willis, 8 Met. 504, 510. In this particular the fact that she signed as a surety does not affect her primary liability to the holder of the notes, but only shows the relations of the makers to one another.
The notes were payable at the Fourth National Bank, Boston, and, from a time about three months after the delivery of them, they were at this bank for nearly five months, awaiting payment. Copies of letters written by the plaintiff to the defendant were put in evidence, which well warranted a finding by the jury that the defendant was notified of a demand for payment of the notes at the place where they were payable. Without intimating that any formal demand was necessary, this was ample to justify the verdict against the defendant for the amount remaining unpaid.
The oral testimony of the plaintiff’s treasurer was competent to explain an ambiguity in the letter of November 19, written to the defendant. Without explanation, the language of the letter *115might suggest a possibility of an arrangement with the principal to extend the time of payment without the consent of the defendant, which might discharge her as a surety. The testimony tended to show that the proposition referred to was made by the defendant’s husband in her behalf.
The case rightly was submitted to the jury.

Exceptions overruled.